As filed with the Securities and Exchange Commission on May 24, 2007 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-6194 The Chaconia Income & Growth Fund, Inc. (Exact name of registrant as specified in charter) C/O U.S. Bancorp Fund Services, LLC 615 E. Michigan St., Third Floor, Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Foley & Lardner LLP, 777 E. Wisconsin Avenue, Milwaukee, WI 53202 (Name and address of agent for service) 1-800-368-3322 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2007 Date of reporting period:March 31, 2007 Item 1. Schedule of Investments. Chaconia Income & Growth Fund Schedule of Investments March 31, 2007 (Unaudited) Shares Value COMMON STOCKS - 72.5% Aerospace & Defense - 4.6% 4,000 The Boeing Company $ 355,640 5,900 General Dynamics Company 450,760 806,400 Basic Materials - 1.5% 5,900 The Dow Chemical Company 270,574 Capital Goods - 2.5% 12,400 General Electric Company 438,464 Consumer Discretionary - 7.4% 8,300 Darden Restaurants, Inc. 341,877 3,500 Target Corporation 207,410 6,900 The TJX Companies, Inc. 186,024 8,100 The Walt Disney Company 278,883 4,900 Yum! Brands, Inc. 283,024 1,297,218 Data Processing - 1.4% 4,900 Automatic Data Processing, Inc. 237,160 Financial Services - 18.0% 4,600 Bank of America Corporation 234,692 6,900 Citigroup, Inc. 354,246 6,898 Countrywide Financial Corporation 232,049 4,700 Fannie Mae 256,526 3,000 Freddie Mac 178,470 2,600 The Goldman Sachs Group, Inc. 537,238 7,700 J.P. Morgan Chase & Co. 372,526 3,800 Lehman Brothers Holdings, Inc. 266,266 5,500 Merrill Lynch & Co., Inc. 449,185 3,208 Morgan Stanley 252,662 3,133,860 Health Care - 9.5% 5,000 Beckman Coulter, Inc. 319,450 17,100 Boston Scientific Corp. * 248,634 4,200 Express Scripts, Inc. * 339,024 6,100 Pfizer Inc. 154,086 6,100 UnitedHealth Group, Incorporated 323,117 3,400 Wellpoint Inc. * 275,740 1,660,051 Insurance - 5.2% 5,000 AFLAC Incorporated 235,300 3,600 American International Group, Inc. 241,992 4,700 Loews Corporation 213,521 9,800 The Progressive Corporation 213,836 904,649 Integrated Oils - 6.5% 4,800 Apache Corporation 339,360 6,600 Devon Energy Corporation 456,852 5,200 Occidental Petroleum Corporation 256,412 2,900 Spectra Energy Corporation 76,183 1,128,807 Multi-Utilities - 2.2% 5,900 Duke Energy Corporation 119,711 7,000 Southern Company 256,550 376,261 Semiconductors - 2.6% 18,500 Intel Corporation 353,905 2,500 International Rectifier Corporation * 95,525 449,430 Software - 1.0% 4,900 Autodesk, Inc. * 184,240 Technology - 4.4% 16,800 Corning Incorporated * 382,032 7,800 Flextronics International Ltd. *(f) 85,332 3,200 International Business Machines Corporation (IBM) 301,632 768,996 Telecommunications - 4.4% 8,200 American Tower Corporation - Class A * 319,390 22,400 Avaya, Inc. * 264,544 10,300 Motorola, Inc. 182,001 765,935 Transportation - 1.3% 2,300 Union Pacific Corporation 233,565 TOTAL COMMON STOCKS (Cost $9,829,417) $ 12,655,610 MUTUAL FUNDS - 3.4% Mutual Funds - 3.4% 237,123 Trinidad & Tobago Unit Trust Corporation First Unit Scheme *(f)(a) 597,242 TOTAL MUTUAL FUNDS (Cost $429,530) $ 597,242 Principal Amount Value ASSET BACKED SECURITIES - 1.6% $ 10,743 Comed Transitional Funding Trust, Series 1998-1, Class A6, 5.63%, 06/25/2009 10,753 90,000 Connecticut RRB Special Purpose Trust, CL&P Series 2001-1, Class A5, 6.21%, 12/30/2011 92,993 100,000 CPL Transition Funding LLC, Series 2002-1, Class A5, 6.25%, 01/15/2017 107,199 66,358 West Pennsylvania Funding, Series 1999-A, 6.98%, 12/25/2008 67,223 TOTAL ASSET BACKED SECURITIES (Cost $289,985) $ 278,168 CORPORATE BONDS - 3.4% Financial Services - 0.6% Residential Capital Corp., 100,000 6.38%, 06/30/2010 100,045 Transportation - 2.8% 107,139 The Burlington Northern and Santa Fe Railway Company, 5.94%, 01/15/2022 110,852 74,568 Continental Airlines Inc. Pass Thru Certificates, Series 2000-2, 7.71%, 04/02/2021 82,444 90,000 FedEx Corporation, 1993-A, 8.76%, 05/22/2015 100,623 100,000 Norfolk Southern Corp., 5.26%, 09/17/2014 97,722 97,012 Union Pacific Corporation, 2003-1, 4.70%, 01/02/2024 92,609 484,250 TOTAL CORPORATE BONDS (Cost $584,564) $ 584,295 MORTGAGE BACKED SECURITIES - 6.1% Federal National Mortgage Association (FNMA): 91,186 5.50%, 04/01/2036 90,354 94,954 6.00%, 05/01/2036 95,689 186,043 Government National Mortgage Association (GNMA) Real Estate Mortgage Investment Conduit Pass-Thru Certificates: 88,635 5.50%, 01/20/2035 88,091 92,297 5.00%, 11/20/2035 89,541 128,024 Series 2002-83, Class A, 3.313%, 04/16/2017 126,087 103,617 Series 2004-78, Class A, 3.59%, 11/16/2017 101,292 89,324 Series 2005-2, Class B, 4.116%, 03/16/2019 87,673 117,796 Series 2003-48, Class AB, 2.866%, 02/16/2020 114,803 19,066 Series 2001-12, Class B, 6.164%, 06/16/2021 19,210 30,887 Series 2003-43, Class A, 2.709%, 07/16/2021 30,294 77,513 Series 2004-25, Class AC, 3.377%, 01/16/2023 75,260 67,278 Series 2005-14, Class A, 4.13%, 02/16/2027 66,191 75,157 Series 2003-72, Class B, 4.356%, 02/16/2030 73,821 872,263 TOTAL MORTGAGE BACKED SECURITIES (Cost $1,059,817) 1,058,306 U.S. GOVERNMENT AGENCY ISSUES - 12.5% AID - ISRAEL: 200,000 5.50%, 09/18/2023 209,858 200,000 5.50%, 12/04/2023 209,929 419,787 Amethyst, 158,343 4.62%, 04/15/2016 156,024 Federal National Mortgage Association (FNMA): 200,000 3.375%, 12/15/2008 195,140 200,000 4.625%, 10/15/2013 197,096 392,236 Federal Home Loan Mortgage Corporation (FHLMC), 200,000 3.625%, 09/15/2008 196,504 Rowan Companies, 126,000 5.88%, 03/15/2012 128,367 Small Business Administration (SBA) Participation Certificates: 106,244 Series 2004-10C, Class 1, 4.23%, 05/01/2014 104,306 201,448 Series 2002-20H, Class 1, 5.31%, 08/01/2022 203,399 79,494 Series 2003-20J, Class 1, 4.92%, 10/01/2023 78,925 328,534 Series 2004-20E, Class 1, 5.18%, 05/01/2024 329,872 167,515 Series 2004-20F, Class 1, 5.52%, 06/01/2024 170,506 887,008 TOTAL U.S. GOVERNMENT AGENCY ISSUES (Cost $2,180,449) $ 2,179,926 SHORT TERM INVESTMENT - 1.1% Money Market Fund - 1.1% 194,643 First American Treasury Obligations Fund - Class Y 194,643 TOTAL SHORT TERM INVESTMENT (Cost $194,643) 194,643 Total Investments(Cost $14,568,405) - 100.6% 17,548,191 Liabilities in Excess of Other Assets - (0.6)% -103,925 TOTAL NET ASSETS - 100.0% $ 17,444,266 * Non Income Producing. (a) Affiliated issuer. (f) Foreign security. The cost basis of investments for federal income tax purposes at March 31, 2007 was as follows*: Cost of investments$14,568,405 Gross unrealized appreciation Gross unrealized depreciation(573,042) Net unrealized appreciation$2,979,786 *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)The Chaconia Income & Growth Fund, Inc. By (Signature and Title)/s/Gayle Daniel-Worrell Gayle Daniel-Worrell, President DateMay 21, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/Gayle Daniel-Worrell Gayle Daniel-Worrell, President DateMay 21, 2007 By (Signature and Title)*/s/Eutrice Carrington Eutrice Carrington, Treasurer DateMay 21, 2007
